United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 19-7151                                                September Term, 2020
                                                                      1:19-cv-02836-UNA
                                                      Filed On: June 1, 2021
Denizen Development, L.L.C.,

              Appellee

      v.

Lori Saxon,

              Appellant


              ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

      BEFORE:       Henderson, Millett, and Wilkins, Circuit Judges

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the briefs filed by the parties. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing, and the motion for
leave to file an appendix, the motion for leave to amend the reply brief, and the motion
to dismiss the appeal as frivolous and award attorney fees and the response thereto, it
is

       ORDERED that the motion for leave to file an appendix be granted. The Clerk is
directed to file the lodged appendix. It is

      FURTHER ORDERED that the motion for leave to amend the reply brief be
granted. The Clerk is directed to file the lodged amended reply brief. It is

      FURTHER ORDERED that the motion to dismiss the appeal as frivolous and
award attorney fees be denied. It is

      FURTHER ORDERED AND ADJUDGED that the appeal be dismissed. Insofar
as appellant seeks review of the district court’s November 4, 2019 order remanding the
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 19-7151                                                September Term, 2020

case to the district court, appellant has failed to demonstrate that this court may
exercise appellate jurisdiction over that order. See 28 U.S.C. § 1447(d) (barring
appellate review of a district court order remanding a case to a state court, subject to
limited exceptions). This court’s order entered April 24, 2020, directed the parties to
address whether the district court’s remand order was subject to the jurisdictional bar of
28 U.S.C. § 1447(d). Appellant has failed to directly address Section 1447(d) in her
briefs, see United States ex rel. Totten v. Bombardier Corp., 380 F.3d 488, 497 (D.C.
Cir. 2004) (arguments not raised on appeal are forfeited), or to establish that this court
may exercise jurisdiction over the remand order. Insofar as appellant intends, through
a brief reference to 28 U.S.C. § 1443, to invoke an exception to the jurisdictional bar for
civil rights cases removed pursuant to that statute, appellant did not purport in her
notice of removal to remove the case pursuant to 28 U.S.C. § 1443.

         Insofar as appellant seeks appellate review of the district court’s December 3,
2019 order denying appellant’s motion for reconsideration, appellant has not attempted
to demonstrate that this court has jurisdiction to review that order. See Agostini v. Piper
Aircraft Corp., 729 F.3d 350, 355 (3d Cir. 2013) (concluding that 28 U.S.C. § 1447(d)
bars appellate review of order denying reconsideration of remand order, because “it is
impossible to disaggregate the order denying reconsideration from the remand order
itself”); United States ex rel. Totten, 380 F.3d at 497(arguments not raised on appeal
are forfeited).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk



                                          Page 2